389 U.S. 80 (1967)
UMANS
v.
UNITED STATES.
No. 41.
Supreme Court of United States.
Argued October 11, 1967.
Decided November 6, 1967.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Edward Brodsky argued the cause for petitioner. With him on the briefs was William Esbitt.
Sidney M. Glazer argued the cause for the United States. With him on the brief were Acting Solicitor General Spritzer, Assistant Attorney General Vinson and Beatrice Rosenberg.
PER CURIAM.
The writ of certiorari is dismissed as improvidently granted.
MR. JUSTICE HARLAN would affirm the judgment of the Court of Appeals substantially for the reasons stated in Judge Waterman's opinion for that court in United States v. Umans, 368 F.2d 725.
MR. JUSTICE MARSHALL took no part in the consideration or decision of this case.